Citation Nr: 1618306	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-41 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Service connection for hepatitis.

2.  Entitlement to a higher initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD), in excess of 30 percent for the period from October 22, 2007 to November 21, 2014, and in excess of 50 percent for the period from November 21, 2014. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied reopening service connection for hepatitis, and granted service connection for PTSD, initially assigning a 30 percent disability rating effective October 22, 2007.  In December 2008, the Veteran entered a notice of disagreement with denial of service connection for hepatitis and with the initial rating for PTSD. A February 2015 rating decision during the appeal assigned a 50 percent disability rating for the PTSD disability from November 21, 2014, creating a "staged" initial rating.  Although a higher rating has been assigned for the PTSD disability for part of the initial rating period from November 21, 2014, as reflected in the February 2015 rating decision, the issue remains in appellate status because the maximum rating has not been assigned for the PTSD disability for the entire initial rating period from October 22, 2007.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In September 2014, the Board reopened service connection for hepatitis, and remanded the issues of service connection for hepatitis and a higher initial rating for PTSD to the Agency of Original Jurisdiction (AOJ) in order to obtain VA treatment records, and to provide VA examinations.  This was accomplished, and the Board finds that the AOJ substantially complied with the September 2014 Board Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran had hepatitis A in service that resolved shortly after service separation.  

2. The Veteran does not have a current hepatitis disability, including any residuals of hepatitis.

3. For the initial rating period from October 22, 2007 to November 21, 2014, PTSD was manifested by social and occupational impairment with reduced reliability and productivity.

4. For the entire initial rating period from October 22, 2007, PTSD has not manifested in social and occupational impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1. The criteria for service connection for hepatitis are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, for PTSD have been met for the initial rating period from October 22, 2007 to November 21, 2014.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for a disability rating in excess of 50 percent for PTSD have not been met for the initial rating period from November 21, 2014.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the appeal for higher initial rating for PTSD, because the appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With respect to the claim for service connection for hepatitis, the RO sent a notice letter in November 2007 prior to the initial denial of the claim in the September 2008 rating decision.  The above-referenced letter notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board finds that VA satisfied its duties to notify the Veteran.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, relevant VA examination reports, and the Veteran's written statements.  

VA examined the PTSD disability in September 2008 and November 2014.  The VA examiners reviewed the claims file, interviewed the Veteran regarding past and present symptomatology and functional impairment, provided clinical observations, and assessed on the relevant rating criteria.  For these reasons, the Board finds that the above-referenced VA examination reports are adequate to decide the issue of higher rating for the service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In November 2014, VA examined the Veteran in connection with the claim for service connection for hepatitis.  The Board finds the November 2014 VA examination report to be adequate for the purpose of deciding the appeal.  The examiner reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and noted that the Veteran does not have a hepatitis disability.  The November 2014 VA examination report contains all the findings needed to evaluate the claim for service connection for hepatitis, including the Veteran's history and a rationale for the medical opinion reached by the VA examiner.  See Barr, 21 Vet. App. 303.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection for Hepatitis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  Lay evidence can be competent and sufficient evidence of a diagnosis if 
(1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran requests service connection for hepatitis.  Specifically, the Veteran asserted that hepatitis is related to a right foot injury during service in 1972, which had to be stitched and then became infected.  Alternatively, the Veteran advanced that hepatitis is related to in-service unsterilized air gun inoculation.  The Veteran reported that he was treated for hepatitis within weeks after service separation.  See, e.g., October 2007 spouse statement; October 2009 VA Form 9; July 2012 VA Form 21-4138; August 2014 sister statement.  It can be construed from the statements that the Veteran implicitly contends that he actually has current hepatitis or residuals of hepatitis. 

After a review of all the lay and medical evidence, the Board finds that the Veteran had hepatitis A in service that resolved shortly after service separation.  The Veteran provided an internet article that stands for the proposition that the incubation period for hepatitis A varies from 10 to 50 days.  The November 2014 VA examiner addressed this internet article and opined that it is at least as likely as not that the hepatitis A infection was incurred during military service just prior to service separation.  In reaching this conclusion, the November 2014 VA examiner reasoned that the Veteran separated from the military service at the end of January 1972, and was discharged from the hospital after treatment for hepatitis A by early April, which is just over two months from separation from the military to discharge from the hospital.  Considering the incubation period for hepatitis A of two to six weeks and a hepatitis A illness of about eight weeks, the November 2014 VA examiner opined that the 1972 hepatitis A infection was incurred during military service prior to service separation; however, as explained below, the 1972 hepatitis A infection resolved without residuals shortly thereafter. 

The Board finds that the weight of the evidence is against finding that the Veteran has a current hepatitis disability.  The evidence shows no current complaint, diagnosis, or treatment for hepatitis, or any associated residuals.  During the November 2014 VA examination, the Veteran reported that he developed jaundice and was hospitalized for infectious hepatitis shortly after service separation.  An April 1972 VA treatment record shows findings of asthenia, biliuria, and alcoholic stools, and a diagnosis of infectious, anicteric hepatitis.  

On the question of current disability, during the November 2014 VA examination, the Veteran denied having any liver problems after 1972.  The November 2014 VA examiner opined that there is no current diagnosed disability or residuals related to the Veteran's 1972 hepatitis.  In reaching this conclusion, the November 2014 VA examiner reasoned that the Veteran suffered from hepatitis A (infectious hepatitis) in or about April 1972, and that hepatitis A is a relatively short-lived and a self-resolving viral infection of the liver, which does not result in long term liver infection with hepatitis virus, or in long term liver damage.  The November 2014 VA examiner indicated that, while hepatitis A can very rarely result in acute liver damage, this was not the case with this Veteran.  The November 2014 VA examiner opined that the Veteran recovered from the April 1972 hepatitis A infection without apparent sequelae and that his liver does not currently show any evidence of malfunction as per the liver function tests.  The November 2014 VA examiner also indicated that hepatitis B and C tests were negative in this Veteran.  Based on the foregoing, the November 2014 VA examiner concluded that the Veteran does not currently suffer from hepatitis or have any residuals as a result of hepatitis diagnosed in 1972.  

The Board finds that the November 2014 VA examination report is highly probative with respect to service connection for hepatitis, and is adequately based on an accurate history and objective findings as shown by the record; accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history and test results, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 
11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the November 2014 VA examination report provides competent, credible, and probative evidence which shows that the Veteran does not have a current hepatitis disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Where, as here, the weight of the lay and medical evidence of record shows no current hepatitis "disability" at any time during or immediately preceding the claim/appeal period, that holding is of no advantage.  In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the appeal for service connection for hepatitis; therefore, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The Board finds that PTSD did not increase during the rating period on appeal, so does not warrant staged rating, as explained below. 

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9411, provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-43 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

The Veteran has generally contended that a higher rating is warranted for the service-connected PTSD.  The Veteran asserted that he experiences many of the symptoms described under the rating criteria for a 50 percent disability rating.  See December 2008 VA Form 21-4138.  The Veteran's wife reported that the Veteran has a hard time concentrating and staying focused, that he cannot work for, or take orders from, anyone, and that he has a difficult time with people in authority.  The Veteran's wife indicated that the Veteran prefers isolation, does not like crowds, and keeps his back to the door when sitting in a public place.  See October 2007 spouse statement.  The Veteran's representative contended that the GAF score of 50 assigned by the September 2008 VA examiner indicated that the Veteran has serious symptoms and impairment in social and occupational functioning.  See July 2012 VA Form 646.

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD was manifested by 
occupational and social impairment with reduced reliability and productivity due to symptoms that more nearly approximate the 50 percent disability rating criteria under DC 9411 for the initial rating period from October 22, 2007 to November 21, 2014.  38 C.F.R. §§ 4.3, 4.7, 4.130.  The September 2008 VA examiner opined that the Veteran displayed a moderate deficit in social functioning in that he had acquaintances but no close friends, had difficulty expressing his feelings to others, and that his only hobby (playing golf) was usually performed by himself.  The September 2008 VA examiner indicated that the Veteran felt anxious in most social settings, and that he had long-standing difficulties making emotional connections with others.  The September 2008 VA examiner assigned a GAF score of 50, which reflects serious symptoms or serious impairment in social, occupational, or school functioning.  The Veteran and spouse indicated that the Veteran had difficulty in establishing and maintaining work relationships in that he started his own business because he preferred isolation and had a difficult time with people in authority.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more nearly approximated the criteria provided by the 50 percent rating under DC 9411 for the initial rating period from October 22, 2007 to November 21, 2014.  38 C.F.R. § 4.130.  

Because the Board has granted a 50 percent disability rating for the initial rating period from October 22, 2007 to November 21, 2014, and the Veteran is already in receipt of a 50 percent rating for the initial rating period from November 21, 2014, the Board will now evaluate whether a higher rating than 50 percent is warranted for the entire initial rating period from October 22, 2007.  The Board has reviewed all the evidence of record, lay and medical, and finds that, for the entire initial rating period from October 22, 2007, the evidence does not meet or more nearly approximate the criteria for a higher 70 percent disability rating for PTSD.  38 C.F.R. § 4.130.  The record does not indicate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, including due to symptoms of such a severity as described for a 70 percent rating for the service-connected PTSD, for the entire initial rating period from October 22, 2007. 

With respect to occupational impairment, during the September 2008 VA examination, the Veteran stated that he started a home improvement company in 1977 and that he had managed this company for 31 years, that he typically took on small jobs that he can perform by himself and that he rarely needs helpers, that he had made a good living with his business, and that he had no plans for retirement.  The VA examiner concluded that the Veteran had maintained steady employment for over 35 years since leaving the military, that he had performed well at work with no major difficulties, and that the Veteran never displayed a deficit in vocational functioning.  

During the September 2014 VA examination, the Veteran stated that he continues to run his home improvement business of 37 years, that he has established a good reputation, and that his business has been successful.  While the Veteran expressed regret about not growing his business further, he reported that he has preferred keeping the business small so he could work by himself; therefore, the weight of the evidence demonstrates that the Veteran's PTSD symptoms are not severe enough to cause deficiencies in occupational areas such as work and school.  

While the Veteran and spouse reported that the Veteran has problems with focus and concentration, throughout the rating period on appeal, clinical findings show normal thought process, perceptions, cognition, judgment, and insight.  See e.g., September 2008 and November 2014 VA examination reports; February 2008, July 2008, July 2012, July 2013, and February 2014 VA treatment records.  Accordingly, for the entire initial rating period from October 22, 2007, the weight of the lay and medical evidence demonstrates that the Veteran's psychiatric symptoms did not result in occupational impairment with deficiencies in most areas such as school, work, judgment, or thinking as contemplated by the 70 percent disability rating under DC 9411.  38 C.F.R. § 4.130.

As to social impairment, during the September 2008 VA examination, the Veteran reported that he had been married to his wife for 32 years and that the marriage had been good and his wife had been his best friend.  The Veteran indicated that he had two boys and that he always tried to be close to them.  The Veteran stated that he loves his wife and children dearly, but struggled to express his feeling to them.  The Veteran reported that he has many acquaintances but no close friends.  The Veteran stated that he felt anxious in most social settings and would rather stay home.  The Veteran indicated that his only hobby is playing golf and that he usually plays on weekdays by himself.  Based on the foregoing, the September 2008 VA examiner indicated that the Veteran displayed a moderate deficit in social functioning.  During the November 2014 VA examination, the Veteran reported that, while he feels detached from those around him, he is happily married to his wife of 38 years, that he has a close relationship with his two sons, and that he maintains contact with family and a group of friends.  VA treatment records show clinical assessments that the Veteran has some meaningful interpersonal relationships.  See, e.g., July 2008 and July 2013 VA treatment records.  Accordingly, the weight of the lay and medical evidence of record demonstrates that, for the entire rating period from October 22, 2007, PTSD symptoms did not more nearly approximate an inability to establish and maintain effective relationships as contemplated by the 70 percent rating under DC 9411.  38 C.F.R. § 4.130.

While the Veteran reported that he is anxious with periods of agitation, the Board finds that these symptoms do not rise to the level of impaired impulse control such as unprovoked irritability with periods of violence.  Throughout the rating period on appeal, clinical findings show that the Veteran's impulse control is fair, and the record does not show evidence of unprovoked irritability with periods of violence.  See e.g., September 2008 and November 2014 VA examination reports; February 2008, July 2008, July 2012, July 2013, and February 2014 VA treatment records.  While the Veteran reported symptoms of continuous depression and anxiety, the record does not show occupational and social impairment resulting from near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, especially given the Veteran's ability to manage his business for more than 37 years, play golf, and walk the dogs.  See, e.g., September 2014 VA examination report.

Finally, for the entire initial rating period from October 22, 2007, the Board finds that the degree of severity of the Veteran's psychiatric symptoms or functional occupational and social impairment as reflected by the GAF scores, which were assessed at 50 to 67, ranges from mild to moderate symptoms for most of the GAF scores.  Accordingly, the Board finds that the GAF scores more nearly approximate a psychiatric disability picture of mild to moderate symptoms, which is consistent with the Veteran's reported symptoms as well as the VA examiners' findings of mild to moderate symptoms that more nearly approximate a level of social and functional impairment congruent with a 50 percent rating for PTSD. Accordingly, the Board finds that, for the entire initial rating period from October 22, 2007, PTSD symptoms and social and occupational impairment do not more nearly approximate the severity indicated for a 70 percent rating under DC 9411.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for PTSD for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and occupational impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under 
DC 9411 specifically provide for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, the Veteran's PTSD is manifested by symptoms and impairment more nearly approximating occupational and social impairment, with reduced reliability and productivity due to symptoms.  The Veteran's symptoms and social and occupational impairment are part of or similar to symptoms listed under the applicable schedular rating criteria.  38 C.F.R. § 4.130.  The schedular rating criteria specifically include ratings based on occupational and social impairment, with reduced reliability and productivity due to symptoms, as well as higher levels of social and occupational impairment due to symptoms of PTSD.  The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  

The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  Additionally, the Board has considered the probative GAF scores of record, which are incorporated through the DSM-V as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the Veteran's PTSD.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for PTSD, tinnitus, and bilateral hearing loss. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected disabilities.  The record reflects that the Veteran has been successfully managing his business for more than 37 years.  See, e.g., November 2014 VA examination report.  To the extent that the service-connected PTSD causes some difficulties at work, the schedular rating criteria for PTSD provide for rating based, in part, on occupational impairment.  As stated above, the schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  As such, the Veteran is already being compensated for any difficulties at work resulting 

from the service-connected PTSD.  For the reasons above, and in light of the fact that the Veteran is currently working, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.



ORDER

Service connection for hepatitis is denied. 

An initial rating of 50 percent for PTSD for the initial rating period from October 22, 2007 to November 21, 2014 is granted; an initial rating in excess of 50 percent for the entire initial rating period is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


